DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the present application has been reassigned to Examiner Monique Jackson, contact information below.  Any inconvenience to Applicant is regretted.
Election/Restrictions
Upon reconsideration by Examiner Jackson with respect to the restriction requirement, and in the interest of compact prosecution, the Examiner has withdrawn the restriction requirement as recited in the prior office action dated 4/11/2022.  Hence, claims 1-9 have been fully examined below.  However, the Examiner would like to note that product-by-process claims, e.g. instant claims 6-9, are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.”  In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985.)
Claim Interpretation
Consistent with MPEP § 2111, claims are given their broadest reasonable interpretation wherein “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings.  Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).”  However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 f.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993.)  It is also noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites the limitation “in particular one based on an organic solvent”, wherein the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 2 further recites the limitation “it” on line 3, however, given that it is unclear as to what “it” refers, e.g. the metal strip, the dried strippable varnish from Step i), the wound up multiple layers from Step ii), etc., the limitation “it” renders the claim indefinite.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites the limitation "the cover varnish" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation “wherein the strippable varnish applied in Step i) has a solvent proportion between 30 and 60 percent by weight, wherein toluene and/or acetone, in particular, is/are used as the solvent”, however, it is first noted that it is unclear whether the claimed “solvent proportion” of 30-60% by weight is based upon the total weight of the strippable varnish, and whether the toluene and/or acetone “in particular” are required to be present in said 30-60% by weight given the lack of clear antecedent basis with respect to “the solvent”.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation “wherein the strippable varnish applied in Step i) has a plastic proportion between 30 and 60 percent by weight”, however, it is unclear as to what basis the recited 30-60% by weight is computed, e.g. based upon the total weight of the strippable varnish, based upon the total solids content of the strippable varnish, etc.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites, “A metal strip, wherein it is provided with a protection for transportation in accordance with the method according to claim 1, and has a solvent-based strippable varnish that adheres directly to the metal strip (1)” (emphasis added).  However, given that the method according to claim 1 provides a strippable varnish based on an organic solvent on a metal strip (1), it is unclear whether the provided protection in accordance with the method according to claim 1, e.g. the strippable plastic varnish based on an organic solvent, is the same as “a solvent-based strippable varnish” of claim 6, or whether the “solvent-based strippable varnish” of claim 6 is an additional or different varnish from that provided by the method of claim 1, and similarly, whether “A metal strip” of claim 6 is the same as or different from the “metal strip (1)” recited in in the method of claim 1.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  The dependent claims do not remedy the above and thus are indefinite for the same reasons.
Additionally, claim 7 recites the limitation “high shine” on line 3, wherein the term “high shine” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it is unclear as to how “high” the shine of the polished metal surface would need to be in order to meet the claimed limitation.  Further, it is unclear whether “over its full area” refers to the full area of the metal strip or the full area of the polished surface, e.g. if only a portion of the metal strip is polished to a “high shine”, does the strippable varnish need to over the entire metal strip or just the portion having a “high shine”?
Lastly, it is noted that the term “it” in claim 6, line 2, and claim 9, line 2, should probably be replaced by the article or object to which “it” refers in order to avoid any ambiguity or indefiniteness in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg (USPN 3,568,486).  Rosenberg discloses a method of providing an organic resin film as a protective coating to a metallic surface, particularly a metal stock in sheet or strip form that is to be coiled and shipped in coils, wherein the organic resin film protects the metal against marring, rusting, etc. during handling, transportation and storage, and yet enables preliminary processing operations to be performed on the metal without slippage such as to be bed without slippage by a positive roll drive, as in an uncoiling machine and through attendant processing machinery to a blanking die; and wherein the resin may be applied to both sides of a metal sheet and anti-blocking agents can be added to minimize blocking when the coated metal is stacked or coiled (Abstract, Col. 1, line 29-Col. 2, line 37; Col. 6, lines 7-21).  Rosenberg discloses that the organic resin film also provides a lubricating function or differential lubrication during a subsequent deforming operation of the metallic surface or metal workpiece by applying an overlay coating containing a solvent or softening agent/plasticizer as a “resin activator” for the resin on the organic resin film to convert a surface portion of the film to at least a semi-fluid state of increased lubricity without destroying the adherence of the film to the metallic surface, thereby lubricating the workpiece during said deforming operation (Claim 1; Col. 3, lines ).  Rosenberg discloses that the protective resin film may be applied as a resinous composition in the form of a lacquer wherein the solvent is removed by evaporation to provide a dry, solidified protective coating having a thickness in the neighborhood of 0.01 to 1 mil thick, wherein the resin film may be designed to be used as a temporary coating that is removable from the surface of the metal in order to prepare metal for subsequent treatment, such as removal with a common solvent such as water or alkali, or an aqueous solution of a common cleansing agent (reading upon the claimed “strippable varnish”) or if the protective film is permitted to remain, as it may be, it will be found not to interfere with welding operations because the film is so thin (Col. 3, line 48-Col. 4, line 17; Col. 6, lines 22-37; Col. 8, lines 55-69).  Rosenberg discloses that various film-forming resinous material may be utilized for the organic resin film such as commercial varnishes, commercial lacquers, shellac, various polymers as recited in Col. 4, lines 20-42 or Col. 6; wherein suitable resin activator materials or solvents include toluene, acetone and other organic solvents and mixtures thereof (Col. 5), with a specific reference to a particularly suitable poly(acrylic acid) polymer provided as a 50% solids solution in ethyl acetate (Col. 6, lines 60-62) as well as other example formulations recite in Cols. 7-8 reading upon the claimed “plastic” coating “applied in liquid or paste form, and solidified, characterized in that in Step i), a strippable varnish based on an organic solvent is applied as the plastic” as recited in instant claim 1.  Hence, Rosenberg anticipates the claimed invention as recited in instant claim 1.
With respect to instant claim 2, given that the overlay composition taught by Rosenberg comprising the “resin activator” is “based on an organic solvent” and is applied “in a subsequent step” to the dried coating applied in Step i), the invention taught by Rosenberg anticipates instant claim 2.
With respect to instant claim 3, Rosenberg discloses that application of the resin coating may be by known methods such as spraying (Col. 8, lines 67-69; Col. 11, lines 69-71); and that the overcoating composition containing the resin activator may be applied just prior to deformation by spray application (Col. 3, lines 69-73), thereby anticipating instant claim 3.
With respect to instant claims 4-5, as noted above, Rosenberg discloses that a 50% solids solution of poly(acrylic acid) in ethyl acetate may be utilized thereby reading upon the claimed solvent proportion of 30-60wt% of instant claim 4 and the claimed plastic proportion of 30-60wt% of instant claim 5; and also discloses a formulation wherein the poly(acrylic acid) resin in provided in a content of 75-100 parts with 0-25 parts of a high melting, high acid number resin in 250-1000 parts of solvent (Col. 7, lines 1-12), wherein as noted above, the solvent may be toluene, acetone, and mixtures thereof, and given the lack of clarity with respect to the claimed “wherein toluene and/or acetone, in particular, is/are used as the solvent” limitation, the Examiner takes the position that Rosenberg discloses the claimed invention as recited in instant claims 4-5 with sufficient specificity to anticipate the claims.
With respect to instant claim 6, the coated metal strip taught by Rosenberg as discussed above which comprises the solvent-based strippable varnish coating adhered directly to the metal strip anticipates the claimed invention as recited in instant claim 6.
With respect to instant claim 7, given the lack of clarity of the claimed “high shine” limitation as discussed above, and that the “polished” limitation is a process limitation in the product claim, the Examiner takes the position that the claimed limitation as broadly recited does not differentiate the claimed metal strip from the coated metal strip taught by Rosenberg given that Rosenberg utilizes rolled metal stock, such as aluminum, copper, titanium, and particularly hot rolled steel in the examples which inherently has some degree of “high shine” (Col. 1, lines 33-42; Col. 6,lines 1-2; Examples).  Hence, given that the protective coating taught by Rosenberg is provided over the full area of the metal stock or strip (Entire document, particularly examples), Rosenberg anticipates the invention as broadly recited in instant claim 7.
Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberg (USPN 3,054,708).  Steinberg discloses temporary protection of polished metallic surfaces, particularly in strip form by continuous application of a protective coating film to the metal strip, particularly a sheet of polyvinylidene chloride, wherein the laminated metal and protective sheet may be fed to a take-up roller and packaged for shipment and subsequent use, and after shipment and/or processing operations, the protective film may be readily peeled from the protected surface without difficulty (Entire document, particularly Col. 1, lines 10-36 and 50-65; Col. 2, lines 28-72; Figs. 1-2).  Steinberg discloses that the protective material is provided directly on the metal surface with no adhesive employed, and that the protected surface will, upon removal of the protective material, exhibit a clean, unmarred appearance required no further treatment (Col. 2, line 65-Col. 3, line 4).  Hence, although Steinberg specifically discloses that the protective coating is provided as a synthetic resinous flexible planar sheeting material and not as a solvent-based varnish that would require additional time for spraying and drying as with known prior art protective substances (Col. 1, lines 15-70), the Examiner takes the position that the organic solvent and liquid form limitations recited in the method of instant claim 1 from which instant claim 6 depends are process limitations in the product-by-process claims that as broadly recited do not differentiate the wound, plastic-protected metal strip of instant claim 6 from the wound, plastic-protected metal strip taught by Steinberg and hence the invention taught by Steinberg anticipates instant claim 6.  With respect to instant claim 7, Steinberg specifically discloses that the metal surface to be protected is a “polished”, finished metal surface (Col. 1, lines 10-14; Claim 1) and given the lack of clarity with respect to the claimed “high shine” as discussed above, the invention taught by Steinberg anticipates the claimed invention as broadly recited in instant claim 7.
Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Bautista (WO2016/124475A1).  Bautista discloses a multilayer coating provided on a metallic substrate or metal strips (coils) wherein the multilayer coating comprises a first polyvinyl chloride plastisol layer applied to the metallic substrate and dried, and a thermoplastic topcoat layer, particularly a polyvinyl fluoride resin, applied directly to the dried polyvinyl chloride plastisol layer; and both coating layers may be applied in liquid form and dried to remove organic solvents by solvent evaporation thereby each providing a solid coating layer (Entire document, particularly Abstract, Page 4, line 13-Page 5, line 23; Page 6, line 7 – Page 9, line 27; Page 18, lines 8-10; Page 22, lines 5-25; Page 23, lines 28-30).  Bautista discloses that the multilayer coating provides a protective coating to the metallic substrate, wherein the coated substrate can be coiled, transported and stored (Page 1; Page 4, lines 28-30), and although Bautista does not specifically disclose that the polyvinylchloride plastisol coating and/or varnish used to produce the coating is/are “strippable”, given that both coatings are thermoplastic coatings that are inherently capable of being dissolved in an organic solvent and/or inherently capable of being melted and thus easily removed from the metal strip at elevated temperature, the Examiner takes the position that the thermoplastic coating taught by Bautista provided directly on the metal strip that is coiled as taught by Bautista is inherently “a solvent-based strippable varnish that adheres directly to the metal strip” as broadly recited in instant claim 6.  Hence, the coated metal strip taught by Bautista anticipates the claimed metal strip of instant claim 6.  
With respect to instant claim 7, given the lack of clarity of the claimed “high shine” limitation as discussed above, and that the “polished” limitation is a process limitation in the product claim, the Examiner takes the position that the claimed limitation as broadly recited does not differentiate the claimed metal strip from the coated metal strip taught by Bautista and hence Bautista anticipates the claimed invention as broadly recited in instant claim 7.
With respect to instant claims 8-9, Bautista discloses that the polyvinylchloride plastisol layer has a layer thickness of from 50 to 400 micrometers, fully encompassing the claimed thickness range of instant claim 8 of between 50 µm and 100 µm; and that the thermoplastic topcoat layer has a layer thickness of 2 to 50 micrometers, for a total thickness in the range of 52 micrometers to 450 micrometers, fully encompassing the claimed thickness range of instant claim 9 of between 100 µm and 200 µm, with examples having a total thickness of 220 micrometers, such that Bautista discloses the claimed invention of instant claims 8-9 with sufficient specificity to anticipate claims 8-9 (Claim 3; Page 9, lines 4-5; Examples).
Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berndorf (AT 514126A1, please refer to the attached machine translation for the below cited sections).  Berndorf discloses a method for providing a metal strip (1) with transport protection, wherein the metal strip is coated with a plastic material in step i) and then wound or reeled into several layers in step ii), and the plastic material is applied in liquid or paste form and solidified in step i) to provide a protective coating that is strippable from the metal strip, as in the claimed invention, and particularly without causing any unwanted residue on the metal strip such that the metal strip, which may have a polished (as in instant claim 7) or high quality surface, is immediately ready for use (Entire document, particularly Abstract; Claims 1 and 6-7, Page 1 through first paragraph on Page 2).  Berndorf generally discloses that the protective coating preferably consists of an elastomer or a thermoplastic, and more particularly is formed by applying polyvinyl alcohol dissolved in water to the metal strip wherein the water is evaporated and the polyvinyl alcohol solidifies to form a strippable protective layer (Page 2, second to last paragraph), broadly reading upon the claimed “strippable varnish” such that the only difference between the teachings of Berndorf and the claimed invention is that the claimed method specifically recites the use of an organic solvent for the strippable varnish.  However, with respect to the metal strip of instant claim 6, given that the protective layer that adheres directly to the metal is in a solidified state such that the organic solvent is not present in the solidified protective layer of instant claim 6 nor is the water present in the solidified protective layer of Berndorf, the Examiner takes the position that the organic solvent and solvent-based limitations of instant claim 6 are process limitations in the product-by-process claims that do not differentiate the claimed protected metal strip from the protected metal strip taught by Berndorf and hence the invention as broadly recited in instant claim 6 is anticipated by Berndorf.  With respect to instant claim 7, as noted above, Berndorf discloses that the metal strip may be polished, and that the protective coating may be provided over the full area of the metal strip as shown in the figures, and given the lack of clarity with respect to the claimed “high shine” limitation, the invention taught by Berndorf anticipates the claimed invention as broadly recited in instant claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steeley (GB2140709A) in view of Berndorf (please refer to the attached machine translation for the below cited sections) or alternatively, Berndorf in view of Steeley.  Steeley discloses a protective strippable polymer coating for coiled metal sheet having a plurality of layers or turns, particularly applied by spraying to at least the ends or edges of the coiled metal, wherein the protective strippable polymer coating provides protection to the coiled metal during transportation and storage, and is formed from a lacquer comprising a polymer such as a vinyl resin and an organic solvent such as acetone and toluene, with typical polymers and solvents disclosed at the bottom of Page 3 (Entire document, particularly Abstract; Page 1; Page 3, line 37-Page 4, line 9).  Steeley discloses that the metal may be coiled and then coated with the lacquer on the edges as well as the rest of the body of the coil to a desired thickness which can be varied to suit the particular circumstances (Page 2, line 5-43) and although Steeley discloses that the metal is first coiled and then coated with the plastic utilizing a strippable varnish based on an organic solvent as in the instant invention, to provide protection for transportation of the coiled metal strip, given that Steeley discloses that the protective coating is spray-coated on “at least part of the product” (Page 1, lines 24-27), and that Berndorf similarly discloses a method of providing a transport protection wherein a strippable protective polymer layer may be provided in liquid form directly on the metal strip or on the body resulting from winding/coiling of the metal strip (Claim 1), it would have been prima facie obviousness for one having ordinary skill in the art before the effective filing date of the instant invention to apply the protective coating taught by Steeley on the metal strip prior to coiling as in the invention taught by Berndorf in order to provide protection over the entire metal strip and not just at the edges, particularly in the case wherein the metal strip has a high quality and/or polished surface as in Berndorf.  Thus, the claimed invention as recited in instant claim 1 would have been obvious over the teachings of Steeley in view of Berndorf given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.  Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize the strippable protective coating taught by Steeley formed from any of the polymers and solvents specifically disclosed by Steeley for the strippable protective layer in the invention taught by Berndorf given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With respect to instant claims 2-3, given that the claimed cover varnish is not recited as being formed from a different composition from the claimed strippable varnish, and that Steeley and Berndorf (Page 2, fifth paragraph) specifically disclose applying the protective coating by spraying such that a sprayed coating of a specific thickness may be equated to multiple sub-layers having a total thickness of the total sprayed coating and/or wherein it is well established in the art that a thicker coating layer may be provided in several applications or spray passes with intermediate drying, the invention as broadly recited in instant claim 2 would have been obvious over the teachings of Steeley in view of Berndorf, or alternatively by Berndorf in view of Steeley.
With respect to instant claims 4-5, Steeley discloses that typically the lacquer is provided with a volume solids of 82 ± 2% which may comprise colorants or other additives, and a specific gravity of 0.90 ± 0.01%, but does not specifically limit the weight content of the solvent nor the weight content of the polymer, and given the lack of any clear showing of criticality and/or unexpected results with regards to the broadly claimed weight percentages polymer and solvent, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to determine the optimum content of polymer and solvent to provide the desired viscosity for a particular spraying device and/or to provide the desired thickness for a particular end use, wherein amounts similar or on the same order of magnitude as those suggested by the above typical volume solids would have been obvious to one having ordinary skill in the art and hence the invention as broadly recited in instant claims 4-5 would have been obvious over the teachings of Steeley in view of Berndorf or Berndorf in view of Steeley, wherein it is again noted that Steeley specifically discloses toluene and acetone as suitable solvents.
With respect to instant claims 6-7, the coated metal strip produced by the method taught and/or suggested by Steeley in view of Berndorf or Berndorf in view of Steeley as discussed above with respect to instant claim 1 would read upon the claimed coated metal strip of instant claims 6-7, wherein Berndorf provides a clear teaching and/or suggestion of providing a polished metal strip and coating the full area thereof as discussed above.
With respect to instant claims 8-9, Steeley discloses that the thickness may be varied to suit the particular circumstances with a thickness of 280 microns on the body of the coil and a thickness of 290 microns on the ends of the coil providing “a generous cover” (Page 2, lines 34-44), and given that the thickness is a known result-effective variable as taught and/or suggested by Steeley wherein a greater thickness provides greater protection, but also utilizes more material and thus has greater cost, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to determine the optimum thickness for each spray pass or coating layer to provide the desired protection for a particular end use of the coated metal coil wherein a total thickness on the same order of magnitude as disclosed by Steeley would have been obvious to one skilled in the art before the effective filing date of the instant invention, and given the lack of any clear showing of criticality and/or unexpected results, the claimed invention as recited in instant claims 8-9 would have been obvious over the teachings of Steeley in view of Berndorf or Berndorf in view of Steeley.
Citation of pertinent art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fischer (DD222610A, see also attached machine translation) discloses a strippable, peelable protective and anticorrosion coating for high-quality semi-finished and finished metal products to protect the metal surface during storage and transport, wherein the protective coating is based on highly flexible, film-forming polymers and may be formed from solvent-based coating compositions.  Witteler (US2008/0152820) discloses peelable polymeric protective films on metallic surfaces and a process for producing such protective films wherein the films are particularly suitable for providing surfaces with temporary protection and may be produced from coating composition comprising organic solvents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        August 13, 2022